Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-16 are pending and remain for further examination.

The old rejection maintained
Applicant’s amendments and arguments with respect to claims 1-16 filed on December 14, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-16. The rejection is respectfully maintained as set forth in the last Office Action mailed on September 15, 2021.



Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.


Claims 1-16 are rejected under 35 U.S.C. 103 as being un-patentable over Horiguchi et al (U.S. Patent Application Publication No. 2001/0015972 A1) in view of Lee (U.S. Patent Application Publication No. 2006/0077996 A1).

As to claim 1, Horiguchi et al disclose a signal processing apparatus comprising: processing circuitry (see abstract and figures 1-2, reference discloses information processing server) configured to: correlate a plurality of communication terminals as a group (figure 1, pars. 0066-0067, reference discloses a plurality of communication terminals as a group); and transmit, through a first channel (figure 2 #118), image data transmitted from a primary terminal to a mobile device in the group (figure 2, par. 0079, reference teaches that information processing server transmit image data through a packet channel  from a WWW server), and transmit, through a second channel (figure 2 #116) that is different from the first channel, voice data transmitted from the primary terminal to the mobile device in the group (figure 2, par. 0079, reference teaches that information processing server transmit voice data through a voice channel from a WWW server), wherein the voice data and the image data is stored on a process server and not the plurality of communication terminals (figure 5, pars. 0149-0150, reference teaches that server stored voice data and image data); and wherein the voice data and the image data are transmitted from the process server to one or more of the plurality of 
However, Horiguchi et al do not teach that assign a transmission right to the primary terminal in the group to transmit image data and voice data to the one or more of the terminals in the group.
Lee disclose a signal processing apparatus comprising processing circuitry (see abstract and figures 2-3, reference discloses a server) configured to: correlate a plurality of communication terminals as a group (figure 2, par. 0006, reference discloses a plurality of communication terminals as a group); and assign a transmission right to a communication terminal in the group to transmit image data (see par. 0035, image data transmission right) and voice data (see par. 0019, voice data transmission right) to the one or more of the terminals in the group (see abstract, pars. 0005, 0014, 0033, 0051, 0067, reference teaches about requesting/accessing transmission right to transmit image data and voice data to the one or more of the terminals in the group).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Lee as stated above with the signal processing apparatus of Horiguchi et al for assigning a transmission right to a communication terminal in the group to transmit image data and voice data to the one or more of the terminals in the group because it would have determined, which one of persons will transmit the next message (image data & voice data) and predetermined users can share their data with other users.

As to claim 2, Horiguchi et al disclose that the processing circuitry is configured to store the image data transmitted from the primary terminal, and generate, based on the stored image data and the stored voice data, related data indicative of the voice data transmitted during transmission of the image data (figure 2, par. 0079, reference teaches that voice data and image data transmit to gather (using different channels) from information processing server). And, Lee also discloses that the primary terminal, which assign transmission right to transmit image data and voice data, to transmit related data indicative of the voice data transmitted during transmission of the image data (figure 3, pars. 0033 & 003579, reference teaches that voice data and image data transmit to gather (using same channel) from the primary terminal).

As to claim 3, Horiguchi et al disclose that the processing circuitry is configured to transmit, in response to a request for replay of image data from a requestor terminal of the group of the plurality of communication terminals, the image data requested for replay and the related data for the image data requested for replay to the requestor terminal (figure 2, par. 0079, figure 5, par. 0149, figure 8, par. 0190, transmitting device transmitting image data through server based on a terminal request in the group).

As to claim 4, Horiguchi et al disclose that the processing circuitry is configured to transmit, in response to a request for replay of voice data indicated by the related data from the requestor terminal, the voice data requested for replay to the requestor terminal (figure 2, par. 0079, figure 5, par. 0149, figure 8, par. 0190, transmitting device transmitting voice data through server based on a terminal request in the group).
As to claim 5, Horiguchi et al disclose that the processing circuitry is configured to send, in response to receiving new image data transmitted from the primary terminal during transmission of the image data requested for replay to the requestor terminal, an inquiry to the requestor terminal as to whether or not to replay the new image data      (figure 5, par. 0149, figure 8, par. 0190, reference teaches about PULL and PUSH types of  information distribution, which implies the claimed invention because PULL is related to request of image data and PUSH is related to update/new image data).

As to claims 6-7, Horiguchi et al disclose that the processing circuitry is configured to generate text data based on the voice data transmitted from the primary terminal, which is assigned with the second transmission right, and transmit the generated text data to at least one of the communication terminals in the group, and the processing circuitry is configured to translate the generated text data, and transmit the translated text data to at least one of the communication terminal in the group (pars. 0072 & 0074, figure 5, pars. 0150-0151 & 0165, generating text data and voice data and transmitting generated data with image data to a terminal in the group).

As to claims 8-13, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-13 do not teach or define any new limitations than above rejected claims 1-7.

As to claims 14-16, they are also rejected for the same reasons set forth to rejecting claims 1 and 8 above, since claim 14 is merely an apparatus for the .

Response to Arguments
Applicant’s arguments with respect to claims 1-16 filed on December 14, 2021 have been fully considered but they are not deemed to be persuasive for the claims     1-16.

In the remarks, the applicant argues that:

Argument: Lee does not disclose (and in fact teaches away from) division of data into two groups, Lee does not disclose the idea of “two transmission rights” as set forth in Applicant’s claimed invention.
Response: Lee disclose a signal processing apparatus comprising processing circuitry (see abstract and figures 2-3, reference discloses a server) configured to: correlate a plurality of communication terminals as a group (figure 2, par. 0006, reference discloses a plurality of communication terminals as a group); and assign a transmission right to a communication terminal in the group to transmit image data (see par. 0035, image data transmission right) and voice data (see par. 0019, voice data transmission right) to the one or more of the terminals in the group (see abstract, pars. 0019, 0035, 0067, reference teaches about two transmission rights (PTT key for transmit voice data and 

Argument: One skilled in the art would not have found it obvious to have combined Lee, which is based on transmission of voice data and image data through a single channel, with Horiguchi, in which voice data and image data are transmitted through different channels. Therefore, the obviousness rejection is improper and should be withdrawn.
Response: Horiguchi et al teach that transmit, through a first channel (figure 2 #118), image data transmitted from a primary terminal to a mobile device in the group (figure 2, par. 0079, reference teaches that information processing server transmit image data through a packet channel from a WWW server), and transmit, through a second channel (figure 2 #116) that is different from the first channel, voice data transmitted from the primary terminal to the mobile device in the group (figure 2, par. 0079, reference teaches that information processing server transmit voice data through a voice channel from a WWW server); and Lee teaches that assign a transmission right to a communication terminal in the group to transmit image data (see par. 0035, image data transmission right) and voice data (see par. 0019, voice data transmission right) to the one or more of the terminals in the group (see abstract, pars. 0019, 0035, 0067, reference teaches about two transmission rights (PTT key for transmit voice data and predetermined button to transmit image data) to transmit image data and voice data to the one or more of the terminals in the group).


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            March 14, 2022